DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 28-38 in the reply filed on 06/09/2021 is acknowledged. Claims 39-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Status of Claims
Claims 28-49 are pending in the application.
Claims 28-38 are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/25/2019 and 11/26/2019 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-35 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 28-35 and 38 recite the limitation “a controller is programmed”; however, there is no embodiment within the disclosed invention wherein the controller is programmed.  
Claim(s) 36-37 is/are rejected as being dependent from claim 28 and therefor including all the limitation thereof.
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, line 2, the limitation “a stabilizing structure” has been interpreted under 112(f) as a means plus function limitation because of the generic placeholder “structure” and associated functional language “stabilizing” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (¶0026) as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 28-38 are rejected under 35 U.S.C 103 as being unpatentable over Toth (US PGPUB 20170065751 – of record) in view of Jaecklein (WO 2015023515 –of record).
Regarding claim 28, Toth discloses a wound therapy apparatus (a wound assessment system 14: Abstract, ¶0038, 0043, and Fig. 1) comprising:
a wound dressing (¶0068) …
a controller (a processor 15) programmed to (the data from the sensors are received and processed by the processor 15: ¶0005, 0040, and 0042-0044):
monitor a rate of fluid removal from the wound (15 is capable of monitoring/detecting changes in the flow rate of exudates: ¶0067, 0091, 0124, and Fig. 1C) and wirelessly communicate the rate of fluid removal to a remote device (15 is capable of transmitting data including changes in the flow rate of exudates, to a remote/external device 19/9B wirelessly: ¶0040, 0122-0129, Figs. 1A and 1C), and 
output an indication when the rate of fluid removal meets a threshold (¶0089 and Fig. 22).
Toth further discloses that a wound assessment system including a negative wound pressure therapy device (¶0004, 0044, and Fig. 1), but does not disclose that a negative pressure therapy device comprising a negative pressure source and the wound dressing comprising a stabilizing structure. However, a person having ordinary skill in the art wound have recognized that a negative pressure therapy device includes 
If Applicant believes that it is not clearly envisaged that the negative pressure therapy device includes a negative pressure source, in the same field of endeavor, negative pressure therapy apparatus, Jaecklein discloses a negative pressure wound therapy apparatus including a controller configured to determine a level of exudate in a canister (Abstract). Jaecklein further discloses the negative pressure wound therapy apparatus comprising a negative pressure source 340 and a wound dressing comprising a stabilizing structure (a wound filler 130: ¶0004, 0033, and Fig. 1) for the benefits of supplying negative pressure to the wound cavity and maintaining a desired level of negative pressure in the wound cavity (¶0034).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Toth by incorporating a negative pressure source and a stabilizing structure, similar to that disclosed by Jaecklein, in order to supply negative pressure to the wound cavity and to maintain a desired level of negative pressure in the wound cavity, as suggested in ¶0034 of Jaecklein.
Regarding claim 29, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 28.
Toth does not disclose wherein the controller is further programmed to cause the negative pressure source to adjust a level of negative pressure provided to the wound dressing when the rate of fluid removal meets the threshold.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Toth by programming the processor to adjust a level of negative pressure, similar to that disclosed by Toth, motivated by the desires to optimize/adjust the rate of fluid removal via the level of negative pressure provided to the wound dressing.
Regarding claims 30 and 31, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 28.
Toth further discloses wherein the controller is further programmed to monitor the rate of fluid removal from a weight of fluid aspirated from the wound and to monitor the weight of fluid aspirated from the wound and a weight of fluid stored in a canister. (¶0067).
Regarding claim 32, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 28.
Toth further discloses a pressure sensor configured to monitor one or more characteristics of pressure in the fluid flow path (a pressure sensor detects/senses one or more values of one or more physiological parameters of the wound exudate: ¶0006) and wherein the controller is further programmed to monitor the rate of fluid removal using the one or more characteristics of pressure (the processor 15 analyzes the values 
Regarding claim 33, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 28.
Toth further discloses a canister configured to store fluid removed from the wound (an exudate collection canister: ¶0063), and wherein the controller is further programmed to monitor the rate of fluid removal from a level of fluid in the canister (the processor 15 monitors and detects the height of the exudates as they accumulate in the canister: ¶0042-0044 and 0067).
Regarding claims 34, 35, and 37, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 33.
Toth does not disclose wherein the controller is further programmed to monitor the level of fluid in the canister using one or more characteristics of pressure in the fluid flow path and to monitor the level of fluid in the canister from an activity level of the negative pressure source and wherein the one or more characteristics of pressure comprises a magnitude of pressure signals, and the magnitude of pressure signals increases as the level of fluid in the canister increases.
Jaecklein further discloses the controller configured to monitor the level of fluid in the canister using one or more characteristics of pressure in the fluid flow path (¶0004 and 0007) and to monitor the level of fluid in the canister from an activity level of the negative pressure source (¶0012) and the one or more characteristics of pressure comprises a magnitude of pressure signals, and the magnitude of pressure signals increases as the level of fluid in the canister increases (¶0005, 0006 and 0009) for the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Toth by programming the processor, similar to that disclosed by Jaecklein, in order to determine a level of exudate in the canister irrespective of an intensity of a leak present in a fluid flow path, as suggested in ¶0007 of Jaecklein.
Regarding claims 36, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 35.
Toth does not disclose wherein the negative pressure source comprises a vacuum pump, and the activity level of the negative pressure source corresponds to a speed of the vacuum pump.
Jaecklein further discloses wherein the negative pressure source comprises a vacuum pump, and the activity level of the negative pressure source corresponds to a speed of the vacuum pump (¶0005, 0009, and 0056) for the benefits of enabling flow rate monitoring indirectly and determining a leak rate of fluid in the flow path, and determining the level of exudate in the canister (¶0006).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Toth by incorporating a vacuum pump, similar to that disclosed by Jaecklein, in order to enable flow rate monitoring indirectly, determine a leak rate of fluid in the flow path and to determine the level of exudate in the canister, as suggested in ¶0006 of Jaecklein.
claims 38, Toth in view of Jaecklein discloses all the limitations as discussed above for claim 28.
Toth further discloses that the controller is further programmed to wirelessly communicate the rate of fluid removal to the remote device to cause the remote device to store the rate of fluid removal in an electronic medical record associated with a patient (¶0122-0123 and 0125).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hutchinson (US PGPUB 20120259274) discloses a fluid removal system for removing fluid from a tissue site of a patient (accompanying text and Figs. 1-2).
Weston (US PGPUB 20100298792) discloses a negative pressure wound treatment system having a control device that can monitor a rate of fluid removal (accompanying text, Figs. 3-6, and 9).
Hartwell (WO 2015110410 – of record) discloses a wound dressing system comprising a stabilizing structure (accompanying text, Figs. 29A and 33A-B)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                             /ANDREW J MENSH/       Primary Examiner, Art Unit 3781